          MEMO
          Case     ENDORSED Document 737 Filed 08/04/21 Page 1 of 1
               1:18-cr-00420-ALC




                                 MAHER & PITTELL, LLP                                          8/4/21
                                           ATTORNEYS AT LAW
Reply To:                                                                            Long Island Office
42-40 Bell Blvd, Suite 302                                                      10 Bond St, Suite 389
Bayside, New York 11361                                                  Great Neck, New York 11021
Tel (516) 829-2299                                                                 Tel (516) 829-2299
jp@jpittell.com                                                                        jp@jpittell.com

August 2, 2021

Hon. Andrew L. Carter, Jr.
US District Court
40 Foley Square
New York, NY 10007

Re:     US v. Hernandez, et al, {Gerardo Busanet} 18 cr 420 (ALC)

Dear Judge Carter:

        I am counsel for Gerardo Busanet, a defendant in the above referenced matter.

        Currently, a status conference is scheduled for August 5, 2021for Mr. Busanet and co-
defendant Isaac Solar. In light of the ongoing Pandemic, and ongoing discussions regarding
resolution of the cases against these defendants, please accept this letter in lieu of a joint motion, on
behalf of both defendants and on consent of the Government, requesting the conference be adjourned
to a date during the week of November 1, 2021.

        Defendants Busanet and Solar agree to an exclusion of time under the Speedy Trial Act.

                                                Respectfully submitted,
                                                /s/
                                                Jeffrey G. Pittell

cc:     All parties on ECF
                                The application is GRANTED. The status conference
                                is adjourned to 11/4/21 at 3:30 p.m. Time excluded.
                                So Ordered.

                                                                                                8/4/21
